Citation Nr: 1628704	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army as an Infantryman from June 1970 to January 1972.  His active service included a combat tour of duty in Vietnam where he earned the National Defense Service Medal, the Vietnam Service Medal with the Bronze Service Star, the Republic of Vietnam Campaign Medal, the Army Commendation Medal, the Air Medal, the Combat Infantryman Badge, and the Sharpshooter (Rifle) Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In July 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) during a videoconference hearing, which he requested in lieu of a Travel Board Hearing.  A copy of the hearing transcript is associated with the file.

In November 2013, the Board remanded the case for further development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the RO requested the Veteran's treatment records from the Syracuse Vet Center.  Later that month, the Syracuse Vet Center responded that it had no treatment records for the Veteran.  The Veteran was notified of this fact by means of January 2015 supplemental statement of the case (SSOC).  In a June 2015 statement, he asserted that the RO failed to obtain his counseling records from the Syracuse Vet Center.  He stated that he specifically asked his PTSD counselor at the Vet Center about his counseling records and was told that his counseling records were made a part of his VA treatment records.  It does not appear that the Veteran's complete VA treatment records have been obtained.  On remand, additional efforts should be undertaken to obtain the Veteran's VA treatment records, to include any records from the Syracuse Vet Center.  The Veteran should also be afforded a VA examination, as described below.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete and submit a VA Form 21-8940.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from July 2011 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Syracuse Vet Center, dated from August 2013 forward.  As noted above, the Veteran reported that his counselor at the Vet Center told him that his counseling records were made a part of his VA treatment records.  

If these records are not available, the Veteran should be provided notice in accordance with 38 C.F.R. § 3.159(e).  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU due to PTSD.  In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected PTSD on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected PTSD and opine as to the impact of the PTSD on his ability to secure and follow a substantially gainful occupation.  

If it is the examiner's opinion that the Veteran's service-connected PTSD does not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected PTSD, given his skill set and educational background.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.  

5. Finally, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with an SSOC and allow an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






